Citation Nr: 0602014	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
numbness of the arms due to an undiagnosed illness.

2.  Entitlement to an initial compensable evaluation for 
swelling due to an undiagnosed illness.

3.  Entitlement to an initial compensable evaluation for 
diarrhea due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974 and from January 1975 to January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which implemented a June 1999 decision of 
the Board granting service connection for numbness of the 
arms, diarrhea, and swelling as due to undiagnosed illnesses.  

The RO assigned initial noncompensable evaluations for all 
three disabilities, which the veteran is now appealing.  As 
such, the severity of the disabilities at issue is to be 
considered during the entire period from the initial 
assignment of the disability ratings to the present time.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The matter was previously before the Board in September 2004 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claims are now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's numbness of the arms has not been 
productive of mild incomplete paralysis of the radicular 
groups.  

3.  The veteran's swelling of the joints, if any, has not 
been productive of limitation of motion.

4.  The veteran's diarrhea has not been productive of 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbances with abdominal distress.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for an initial compensable evaluation for 
numbness of the arms have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.124a, Diagnostic Code 8513 
(2005).  

3.   The criteria for an initial compensable evaluation for 
swelling have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5010 (2005).  

4.   The criteria for an initial compensable evaluation for 
diarrhea have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.114, Diagnostic Code 7319 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's appeal originated as claims for service 
connection for numbness of the arms, swelling, and diarrhea 
as due to undiagnosed illnesses filed in January 1993, August 
1995, and February 1997, respectively.  Service connection 
was ultimately granted by the Board in June 1999 and 
implemented by the RO in August 2000.

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of these claims by the RO (the "AOJ" 
in this case), it was impossible to provide notice of the 
VCAA before the initial adjudications in this case.  

Nevertheless, during the course of this appeal, the October 
2004 notice was provided by the AOJ pursuant to Board remand 
in September 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).   After the notice was provided in 
October 2004, the claims were readjudicated in the June 2005 
supplemental statement of the case (SSOC) provided to the 
veteran.  The Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claim.  Further, in December 
2004, the veteran indicated that all his treatment had 
provided by VA.  These records have been associated with the 
claims folder.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id. at 120-121.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the October 2004 
letter as to what kinds of evidence was needed to 
substantiate the increased rating claims.  The veteran was 
notified that the evidence must show that his service-
connected disabilities had worsened in severity.   Further, 
the August 2000 rating decision, the    October 2002 
statement of the case (SOC), and the June 2005 SSOC, in 
conjunction with the October 2004 VCAA letter, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, he was notified of 
the records and evidence needed to support the claimed 
benefits.  Thus, the Board finds that he was fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records, have been obtained in support of the claims 
on appeal.  The veteran denied the opportunity to present 
personal testimony in support of his claims.  See VA Form 9 
dated in November 2002.    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

I.  Numbness of the Arms


The veteran has argued that his service-connected numbness of 
the arms warrants an initial compensable rating due to such 
symptoms as numbness in the hands, joint pains, and limited 
range of motion.  

The veteran's numbness of the arms is currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 
8513, providing that unless there is evidence of mild 
incomplete paralysis of all radicular groups (20 percent 
disabling), a noncompensable rating is assigned.  

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1993 and 2005; VA outpatient treatment records dated 
between 1992 and 2004; private medical records; and lay 
statements from the veteran's mother, spouse, and employer.   
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's numbness of the arms more 
closely approximates the criteria for the current 
noncompensable rating. 

The pertinent evidence is as follows:  Upon VA Neurology 
examination in August 1993, the veteran complained of right 
arm numbness.  The only neurological abnormality found after 
physical examination was decreased sensation in the left 
forearm suggestive of peripheral neuropathy.  During the 
January 1995 VA Peripheral Nerves examination, the veteran 
was diagnosed with bilateral ulnar neuropathy.  X-rays of the 
hands showed no gross abnormalities.

A separate VA Hands Examination performed in January 1995 
noted the veteran reported problems with grip, but there were 
no complaints of numbness in the hands.  The veteran had full 
range of motion in all joints.  During the January 1995 VA 
Brain examination, the veteran reported episodic numbness and 
tingling of the 4th and 5th fingers, more prominent on the 
right than on the left hand.  Numbness was said to radiate 
medially to both forearms.   There was no association of 
muscle wasting or motor weakness.  The cranial nerves were 
within normal limits.  There was some bilateral decreased 
sensation to light touch and pinprick over the 4th and 5th 
fingers and medial aspect of both forearms; however, no 
paralysis was noted.  Motor examination and coordination was 
normal.  Deep tendon reflexes were symmetrical bilaterally. 

An electromyography (EMG) was performed in February 1995.  
Tracing was unremarkable.  A March 1995 letter from Dr. JWH 
indicated the veteran complained of numbness of the 
shoulders, elbows, and fingers.  However, physical 
examination showed full range of motion of the shoulders.  
Reflexes of the upper extremities were within normal limits.  
There were no chronic inflammatory problems.

VA outpatient treatment records dated between 1992 and 1995 
were devoid of complaints of numbness of both arms.  Records 
from Dr. LEJ dated in June 1993 simply note complaints of 
numbness of the hands.  A positive Tinel's Sign was 
questioned. 

VA outpatient treatment records dated in August 1996 show the 
veteran denied numbness.  An August 1996 VA Medical Opinion 
noted mild periodic limb movement disorder.  There was no 
indication the veteran had incomplete paralysis in the 
radicular groups. 

During a November 1997 Persian Gulf Registry examination the 
veteran reported chemical sensitivities that expressed 
themselves as tingling and numbness in the arms.  A physical 
review of systems was grossly negative.  There was no 
inhibition of range of motion in the extremities.  There was 
full range of motion in the wrists, elbows, and shoulders.  

In February 1998, the veteran was afforded a VA Peripheral 
Nerves examination.  The veteran complained of occasional 
tingling in his hands.  It was not related to any certain 
activities.  Upper extremity range of motion was full 
bilaterally.  There was no Tinel's or abnormality to 
palpation over either ulnar groove.  There was no upper 
extremity discoloration, muscle atrophy, or fasciculations.  
Upper extremity strength was normal.  Muscle stretch reflexes 
were mildly hypoactive and symmetric.  Sensation was intact 
to temperature and vibration.  There was a patchy loss to 
pinprick over both distal upper extremities in no clear 
dermatomal distribution.  The examiner noted a diagnosis of 
possible bilateral ulnar neuropathy.  However, the examiner 
noted this would be rather minor and non-disabling if present 
at all. 

In a separate February 1998 VA Joints examination, the 
veteran complained of numbness in the shoulders and hands. He 
informed the examiner that range of 
motion was good.  Passively, the veteran had good internal 
and external rotation and full range of forward elevation in 
the shoulders.  The veteran had full range of flexion and 
extension in the elbows and very good range of wrist 
extension and flexion on both sides, as well as abduction and 
adduction.  The veteran had full ability of finger joint 
flexion and extension.  He had good full pronation and 
supination in both hands.  Sensation and circulation in the 
hands and fingers was normal.  X-rays of the hands and 
shoulders were normal.  The examiner opined clinical 
examination of the shoulders, elbows, wrists, and hands 
showed quite normal range of motion with no stiffness or 
contractures.  The examiner further concluded that there was 
no definite neurologic deficit or involvement.  

VA outpatient treatment records dated between 1997 and 2004 
were devoid of complaints of numbness in both arms.  Finally, 
upon VA Peripheral Nerves examination in March 2005, the 
veteran complained of numbness in the hands.  The veteran 
denied time lost from work. The examiner noted the veteran 
wore wrist and elbow braces. Neurological examination 
revealed a negative Rhomberg, as well as intact motor and 
sensory functions.  The veteran demonstrated normal range of 
motion and symmetrical motion of all joints, to include the 
shoulders, elbows, and wrists.  The veteran did make a fist 
slowly.  Neurovascular status was intact in the upper 
extremities.  

The objective medical evidence of record indicates that 
between 1993 and 2005, the veteran made sporadic complaints 
of arm and hand numbness.  However, at no time has there been 
any indication that the veteran's numbness of the arms was 
productive of mild incomplete paralysis of the radicular 
groups.  38 C.F.R. § 4.124a.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

There has been no objective medical evidence of paralysis of 
the upper radicular group (diagnostic code 8510), middle 
radicular group (diagnostic code 8511), lower radicular group 
(diagnostic code 8512), musculospiral nerve (diagnostic code 
8514), median nerve (diagnostic code 8515), ulnar nerve 
(diagnostic code 8516), musculocutaneous nerve (diagnostic 
code 8517), circumflex nerve (diagnostic code 8518), or long 
thoracic nerve (diagnostic code 8519).  38 C.F.R. § 4.124a.

The United States Court of Appeal for Veterans Claims (Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them in the 
October 2002 SOC, it did not grant compensation benefits on 
this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's numbness of the arms has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  The assigned 
noncompensable rating adequately compensates the veteran for 
the nature and extent of severity of his numbness of the 
arms.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
matter.

II. Swelling

The veteran has argued that his service-connected swelling 
warrants an initial compensable rating due to such symptoms 
as swelling of multiple joints and pain.  

The veteran's swelling is currently rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The rating 
code sheet further indicates the veteran was rated under 
diagnostic code 8850.  There are no specific rating criteria 
for this code section.  The veteran's swelling has been rated 
by analogy.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

Diagnostic Code 5010 is the rating criteria for traumatic 
arthritis, which is evaluated under the same rating criteria 
as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  With any form of arthritis, painful motion 
is an important factor of disability.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1993 and 2005; VA outpatient treatment records dated 
between 1992 and 2004; private medical records; and lay 
statements from the veteran's mother, spouse, and employer.   
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's swelling more closely 
approximates the criteria for the current noncompensable 
rating. 

The pertinent evidence is as follows:  A July 1993 letter 
from Dr. LEJ indicates the veteran was screened for 
arthritis; however, the results were negative as the Sed rate 
was 7.  There was no swelling or deformity of the knuckles, 
although grip or squeezing caused pain.  

Upon VA Neurological examination in August 1993, the veteran 
complained of losing control of his hands, knees and hips. 
There were no complaints or physical findings of swelling of 
the joints. 

There were no findings of swelling upon VA Peripheral Nerves 
or Hand examination in January 1995.  X-rays of the hands 
showed no gross abnormality.  The hands appeared normal.  The 
veteran did complain of swelling in the hands upon the VA 
Brain examination in January 1995.  There were no physical 
findings noted. 

A March 1995 letter from Dr. JWH indicated the veteran had no 
evidence of arthritis.  X-rays of both hands and knees were 
within normal limits and showed no evidence of joint or bone 
abnormalities.  Physical examination of the knees showed no 
swelling.  The veteran had full range of motion without pain.  
The veteran had full range of motion of the shoulders.  There 
was no evidence of swelling.  Both hands showed no swelling 
or deformity.  There was full range of motion. The veteran 
made a very tight full fist without any problems on both 
hands.  There was no limitation of motion of any of the 
metacarpophalangeal joints or interphalangeal joints. 

Records from Irwin Army Community Hospital dated in June 1995 
note the veteran complained of joint and bilateral hand 
swelling.  The examiner noted the left hand was visibly 
swollen.  Entries from Dr. LEJ dated in July 1993 also note 
the veteran's hands looked swollen.  There were no findings 
with respect to limitation of motion.

A July 1995 lay statement from the veteran's employer 
indicated that he saw the veteran's left hand swell at the 
end of the work day.  The statement further noted the 
veteran's hands and right foot had swollen after a recoating 
pipeline project.   

Records from Environmental Medicine dated in February 1996 
show the veteran complained of hand swelling.  X-rays were 
negative.  A March 1996 treatment note indicates the veteran 
complained of hand, finger, and ankle swelling.  

VA outpatient treatment records dated in June 1995 showed the 
left hand was swollen.  In August 1996 the veteran complained 
of swelling of the knees, hands, and feet since 1994; 
however, physical examination showed no active joint 
swelling. 

An August 1996 VA Medical Opinion noted mild periodic limb 
movement disorder.  There was no indication the veteran had 
swelling of any joints. During the November 1997 Persian Gulf 
War Registry Examination, there was no swelling or redness of 
the hands or wrists.  There was no edema of the extremities.

During the February 1998 VA Peripheral Nerves examination the 
veteran complained of swelling the joints.  Physical 
examination revealed no upper extremity joint swelling or 
erythema. Range of motion of the upper extremities was full 
bilaterally.  

At the February 1998 VA Joints Examination the veteran 
complained of swelling and painful joints.  Physical 
examination of the shoulders, elbows, hands, fingers, hips, 
ankles and knees were devoid of any evidence of swelling.  
Range of motion was full in all joints.  The veteran 
complained of some pain at the extremes of motion in almost 
all joints. 

VA outpatient treatment records dated in August 2000 show the 
veteran complained of swelling in the elbows, ankles, hips, 
and shoulders.  There was no objective evidence of swelling.  
There was no new swelling in the extremities in February 
2001, August 2001, February 2002, September 2003, or March 
2004.

Finally, while the veteran complained of swelling during the 
March 2005 Peripheral Nerves VA examination, there was no 
objective evidence of swelling in the hands or arms.  The 
veteran demonstrated normal range of  motion and symmetrical 
motion of all joints, to include the shoulders, elbows, 
wrists, hips, knees, and ankles.  The veteran was able to 
move all extremities without difficulty.

As noted above, the veteran's swelling has been rated by 
analogy under diagnostic code 5010.  However, there has been 
no x-ray evidence that the veteran has arthritis.  The 
objective medical evidence of record indicates that between 
1993 and 2005, the veteran has made sporadic complaints of 
joint swelling and pain, though  at no time has there been 
any indication that the veteran's swelling was productive of 
limitation of motion of any of the joints.  38 C.F.R. 
§ 4.71a.  The Board has considered the veteran's credible 
complaints of pain experienced in his joints, but there has 
been no objective manifestation of functional loss due to 
flare-ups, fatigability, incoordination, or weakness in any 
of the joints.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts, 5 Vet. App. at 538; see also Pernorio, 2 Vet. App. 
at 629.

There has been no objective medical evidence of the 
following: limitation of the shoulder or arm (diagnostic 
codes 5200-5203); limitation of the elbow or forearm 
(diagnostic codes 5205-5213); limitation of the wrist 
(diagnostic code 5214); ankylosis or limitation of motion of 
the single or multiple digits (diagnostic codes 5216-5230); 
limitation of the hip and thigh (diagnostic codes 5250-5254); 
limitation of the knee and leg (diagnostic codes 5256-5261); 
or limitation of the ankle (diagnostic codes 5270-5272).

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.

III. Diarrhea

The veteran has argued that his service-connected diarrhea 
warrants an initial compensable rating due to such symptoms 
as diarrhea related to ingesting specific types of foods.  

The veteran's diarrhea is currently rated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under 
diagnostic code 7319, a noncompensable rating is assigned for 
mild irritable colon syndrome with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is assigned for moderate irritable colon 
syndrome with frequent episodes of bowel disturbances with 
abdominal distress.  38 C.F.R. § 4.114.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1993 and 2005; VA outpatient treatment records dated 
between 1992 and 2004; private medical records; and lay 
statements from the veteran's mother, spouse, and employer.   
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's diarrhea more closely 
approximates the criteria for the current noncompensable 
rating. 

The pertinent evidence is as follows:  VA outpatient 
treatment records dated between 1992 and 1995, private 
medical records from Dr. LEJ and Dr. JWH, records from Irwin 
Army Community Hospital and Environmental Medicine, lay 
statements from the veteran's spouse, mother, and employer, 
and reports of VA examination dated in 1993 and 1995 are 
devoid of complaints of diarrhea.  The first complaints of 
diarrhea are contained in VA outpatient treatment records 
dated in August 1996.  At that time, the veteran complained 
of loose stools three to four times per day.  He denied 
abdominal pain, nausea, vomiting, bright red blood per 
rectum, melena, or other additional gastrointestinal 
complaints. 

There were no complaints of diarrhea during the November 1997 
Persian Gulf War Registry examination or the February 1998 
Peripheral Nerves, Mental Disorders, or Joints examinations.  
VA outpatient treatment records dated in February 1998 show 
the veteran complained of diarrhea with certain foods.  He 
denied cramping or pain, as well as weight loss.  Entries 
dated between 2000 and 2004 were devoid of complaints of 
diarrhea. 

Finally, upon the March 2005 VA Intestines examination the 
veteran complained of diarrhea related to ingesting specific 
foods.  The consistency was noted to be watery.  The veteran 
denied any blood, mucous, cramping, vomiting, or nausea with 
food ingestion.  There were no periods of constipation.  The 
veteran's abdomen was soft and non-tender with no 
organomegaly or abdominal bruits auscultation.  

While a noncompensable rating is warranted, there has been no 
objective evidence of moderate irritable colon syndrome with 
frequent episodes of bowel disturbances with abdominal 
distress to warrant an increased 10 percent rating.  
38 C.F.R. § 4.114.  The Board has also considered rating the 
veteran's service-connected disability under a different 
Diagnostic Code, but finds none that may be assigned on the 
facts of record or which would avail the veteran of a higher 
disability rating. See Butts, 5 Vet. App. at 538; see also 
Pernorio, 2 Vet. App. at 629.  There has been no objective 
medical evidence of amebiasis (diagnostic code 7321) or 
colitis (diagnostic code 7323).  38 C.F.R. § 4.114.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.


ORDER

Entitlement to an initial compensable evaluation for numbness 
of the arms due to an undiagnosed illness is denied.

Entitlement to an initial compensable evaluation for swelling 
due to an undiagnosed illness is denied.



Entitlement to an initial compensable evaluation for diarrhea 
due to an undiagnosed illness is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


